/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to claims for minor informalities
	Objection is made to claims 1 – 10 for minor informalities indicated in the marked up copy below.  If the specific nature of the problems and their cure is not readily apparent, Applicant is invited to contact the examiner a reasonable period of time before filing an intended response for clarification and curing suggestions.


    PNG
    media_image1.png
    467
    835
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    464
    847
    media_image2.png
    Greyscale


	Per claim 4, “micro meters” should be amended to “micrometers.”
	Per claim 5, “sulphur based” should be amended to “sulphur-based” insofar as sulphur is not an adjective but rather a noun used in an adjectival phrase, “sulphur-based” to modify in part the noun “acids.”


    PNG
    media_image3.png
    146
    835
    media_image3.png
    Greyscale


Claim Construction
	Per claim 2, “shaking means” reads on an “industrial rotary shaker,” and structural equivalents thereof.

Rejections Not Based on Prior Art
Claims 1 -  10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, it is unclear how a “passive-active biological process” may be distinguished over an “active-passive biological process,” over a “passive biological process,” over an “active biological process,” or over even a “biological process.”  This basis for rejection may be overcome by striking “active-passive” wherever it appears in the claims.
Per claim 2 pursuant to §112(f), “shaking means” covers only an “industrial rotary shaker” [0034] and structural equivalents thereof.  While the scope of devices that meet the test of being a “rotary shaker” is likely reasonably ascertainable with a reasonable degree of precision, on this record it is unclear which of those would qualify as “industrial” rotary shakers.  Even more problematic is which of those industrial rotary shakers would meet the test of being “suitable” as required by claim 2.  It is suggested that “suitable shaking means” be amended to “using a rotary shaker.”  Adoption of the suggestion would overcome this basis for rejection.
	Per claim 3, was, “recovered from the biomass particles” intended?  As written, it is unclear what it means for “chromium to be recovered from … chromium.” 
	Per claim 7, it is unclear whether the process is conducted at the “optimum [sic, optimal] pH …[of] 4.0.”   Separately, it is unclear in what regard or manner the claim 1 L. acidissima.   It is unclear how or under what conditions the “inherent” pH is measured and whether it is independent of the chemical identity of the adsorbed species.  If claim 7 is to be narrowed in some regard, it is suggested that the drafting device, “wherein the L. acidissima has an inherent pH of 4.04,” or the like be used.  Similarly, “wherein adsorption of the … is carried out at a pH of 4.0,” or the like.

	Per claim 10, the text of claim 10 suggests that the particles themselves did something – they acted - to produce a loading.  It is unclear whether the particles were treated and condition in a manner that provided them with a capacity for adsorbing up to the specified amount of Cr(VI), or whether the particles adsorbed that much Cr(VI) in the course of the adsorbing step.  If the former, then a claimed amendment reciting that the treated and conditioned particles acquired a specified capacity for adsorbing Cr(VI) .  If the latter interpretation applies, then the claim might be amended as follows:  “wherein the amount of hexavalent chromium loaded on the   Limonia acidissima biomass particles was 35.23 mg/g,” or the like.  Applicant should review the specification carefully for proper direction in this regard. 

Discussion of Prior Art
It was known to adsorb harmful hexavalent chromium from wastewater onto an ion exchange resin, then to incinerate the spent adsorbent under oxygen-suppressed 

    PNG
    media_image4.png
    96
    826
    media_image4.png
    Greyscale
See JP 1-223988.  The reference does not suggest adding water to the ash to make an  ash slurry.  The reference does not suggest adding sulfur during the incineration step.  It is not known from the reference whether the chosen ion exchange resin, Amberlite IRA400B, inherently contains an amino acid containing sulfur. 

It was known to minimize the emission of toxic hexavalent chromium from incineration sources by adding at least an equimolar amount of sulfur vis-à-vis the chromium in the waste to be incinerated to insure that the remaining chromium will be trivalent chromium, per USP 5972301 to Linak [col 3].  The sulfur added can be added as elemental sulfur, as sulfur dioxide, as “high sulfur fuels,” or “high sulfur waste.”  Linak does not suggest selecting a sulfur-bearing amino acid for use as the source of the sulfur.

USP 4071405 to Soda is cited for its disclosure of a variety of lesser-known sulfur-bearing amino acids.  Soda does not suggest selecting any such amino acids for addition to an incineration of a chromium hexavalent-laden adsorbent.

The reduction of harmful hexavalent chromium in an aqueous wastewater stream to benign trivalent chromium by yeast or by anaerobic bacteria was known, as shown, for 

The non-patent literature cited by Applicant on the IDS filed 3/10/21 disclose the use of wood apple shell to adsorb toxic hexavalent chromium from wastewater.

Comments regarding the Written Opinion of 02-07-2018
Even if there were prior art evidence of record that it was common general knowledge that Cr(VI) could be released from ash into water, that fact alone would not motivate a person having ordinary skill in the art to do so.  Such a conclusion, however well-intentioned, smacks of impermissible hindsight under U.S. obviousness jurisprudence.  

Claims 1 – 10 are not rejected over prior art.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152